Citation Nr: 0629764	
Decision Date: 09/20/06    Archive Date: 09/26/06

DOCKET NO.  03-36 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disorder, including as secondary to herbicide exposure.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy, including as secondary to herbicide 
exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from June 1966 to March 1973.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia.

The veteran testified in support of these claims at hearings 
held in April 2005, by video conference before a Chairman at 
the RO, and in June 2006, in Washington, D.C. before the 
undersigned.

During the latter hearing, the veteran raised a claim to 
reopen a previously denied claim of entitlement to service 
connection for hearing loss.  The Board refers this matter to 
the RO for appropriate action.   

Below, the Board reopens the claim of entitlement to service 
connection for a skin disorder, including as secondary to 
herbicide exposure.  It then REMANDS that claim as well as 
the claims of entitlement to service connection for PTSD and 
tinnitus to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  On June 22, 2006, prior to the promulgation of a decision 
in the appeal, the veteran notified the Board that he wished 
to withdraw his appeal with regard to the claim of whether 
new and material evidence has been received to reopen a claim 
of entitlement to service connection for peripheral 
neuropathy, including as secondary to herbicide exposure.

2.  The RO denied the veteran entitlement to service 
connection for rash on the arms and legs in a rating decision 
dated October 1995.

3.  The RO denied the veteran entitlement to service 
connection for acneform disease in a rating decision dated 
September 1996.

4.  The RO notified the veteran of the rating decisions and 
of his appellate rights with regard to those decisions, but 
the veteran did not appeal either decision to the Board.

5.  The evidence received since the October 1995 and 
September 1996 rating decisions is neither cumulative nor 
redundant, bears directly and substantially upon the specific 
matter under consideration, and by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to decide fairly the merits of 
the claim for service connection for a skin disorder. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal with 
regard to the claim of whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for peripheral neuropathy, including as secondary 
to herbicide exposure, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2005).

2.  The October 1995 rating decision, in which the RO denied 
entitlement to service connection for rash on the arms and 
legs, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1995).

3.  The September 1996 rating decision, in which the RO 
denied entitlement to service connection for acneform 
disease, is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996).

4.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for a skin 
disorder, including as secondary to herbicide exposure.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Peripheral Neuropathy

Under 38 U.S.C.A. § 7105 (2005), the Board may dismiss any 
appeal that fails to allege a specific error of fact or law 
in the determination being appealed.  A substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202 (2005).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2005).  

According to the transcript of the veteran's testimony 
presented at a hearing before the undersigned in June 2006, 
the veteran withdrew his appeal with regard to the claim of 
whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for peripheral 
neuropathy, including as secondary to herbicide exposure.  
Thus, pertaining to that claim, there remain no allegations 
of errors of fact or law for the Board's appellate 
consideration.  



II.  Skin Disorder

The RO previously denied the veteran's claim of entitlement 
to service connection for a skin disorder, characterized as 
rash on the arms and legs, in a rating decision dated October 
1995.  The RO based this denial on a finding that, although 
the veteran received treatment for a skin disorder after 
service, he did not express skin complaints in service and 
there was no evidence linking his skin disorder to service.  
In a rating decision dated September 1996, the RO denied the 
veteran entitlement to service connection for acneform 
disease.  The RO based this denial on a finding that the 
veteran did not have such a disease.  In deciding whether the 
veteran was entitled to service connection for a skin 
disorder, the RO considered the veteran's service medical 
records, a report of VA examination, private treatment 
records, and written statements of the veteran and various 
family members.

In letters dated October 1995 and October 1996, the RO 
notified the veteran of the aforementioned rating decisions 
and of his appellate rights with regard to those decisions, 
but the veteran did not appeal either decision to the Board.  
The rating decisions are thus final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995 & 
1996).

The veteran attempted to reopen his claim for service 
connection for a skin disorder, including as secondary to 
herbicide exposure, by submitting a VA Form 21-526 (Veteran's 
Application for Compensation and/or Pension) received on 
August 16, 2001.  A claim that is the subject of a prior 
final denial may be reopened if new and material evidence is 
received with respect to that claim.  Once a claim is 
reopened, the adjudicator must review it on a de novo basis 
with consideration given to all of the evidence of record.  
38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 
273 (1996).  For claims filed prior to August 29, 2001, as in 
this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers, which is 
neither cumulative nor redundant, which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening an appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence that has been associated with the claims file 
since the RO's October 1995 and September 1996 rating 
decisions includes VA and private treatment records, letters 
from private physicians and a nurse, military information, 
and written statements of the veteran, his representative and 
his spouse (also a nurse).  This evidence is new because it 
was not previously submitted to agency decisionmakers and is 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denials.  

The evidence is also material because it bears directly and 
substantially upon the specific matter under consideration 
and by itself or in connection with evidence previously 
assembled it is so significant that it must be considered in 
order to decide fairly the merits of the claim for service 
connection for a skin disorder, including as secondary to 
herbicide exposure.  The newly submitted medical evidence, 
specifically, a May 2005 letter from Jesse B. Jalazo, M.D., 
indicates that the veteran's ongoing skin rashes could be 
attributable to chemicals to which he was exposed in Vietnam.  
The absence of this type of evidence formed the basis of the 
RO's October 1995 denial of the veteran's claim.

Having determined that new and material evidence has been 
received, the Board may reopen the previously denied claim of 
entitlement to service connection for skin disorder, 
including as secondary to herbicide exposure.  It may not, 
however, decide this claim on its merits because, as 
explained below, VA has not yet satisfied its duty to assist 
the veteran in the development of this claim under the VCAA.


ORDER

The appeal on the claim of whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for peripheral neuropathy, including as secondary 
to herbicide exposure, is dismissed.

New and material evidence having been received, the claim of 
entitlement to service connection for a skin disorder, 
including as secondary to herbicide exposure, is reopened 
and, to this extent only, granted.


REMAND

The veteran claims entitlement to service connection for a 
skin disorder, tinnitus and PTSD.  Additional action is 
necessary before the Board can decide these claims.

First, during hearings held in April 2005 and June 2006, the 
veteran testified that he had received treatment for his PTSD 
from Carolyn Donovan, a nurse at Harpers Ferry Family 
Medicine.  Ms. Donovan and Shahnoor A. Khan, M.D., have 
submitted written statements confirming such treatment and 
linking the veteran's PTSD symptoms to his period of service, 
but neither individual has submitted records of the 
treatment.  In addition, in his May 2006 letter, Dr. Khan 
indicates that he has been seeing the veteran for the last 
two months for PTSD symptoms.  Records of this treatment also 
are not in the claims file.  Pursuant to VA's duty to assist 
and because the identified records are pertinent to his 
appeal, VA should secure them on remand.

Second, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing a claimant a medical examination or 
obtaining a medical opinion when an examination or opinion is 
necessary to make a decision on a claim.  In this case, 
examinations in support of the veteran's claims for service 
connection for a skin disorder and tinnitus are necessary.  

Post-service medical evidence reflects that the veteran has a 
skin disorder.  Post-service personnel records reflect that 
the veteran served in Vietnam during the Vietnam era.  As 
such, the veteran is presumed to have been exposed to 
herbicides during such service.  A medical opinion is 
therefore needed regarding whether any current skin disorder 
shown to exist is related to the veteran's presumed herbicide 
exposure.  

The veteran alleges that he also has ringing in his ears, 
which initially manifested in service secondary to noise 
exposure.  His service personnel records establish that, 
during service, the veteran worked as a jet engine mechanic, 
the duties of which might have exposed him to a significant 
amount of noise, as alleged.  Given this fact, a medical 
opinion is needed regarding whether the ringing in the 
veteran's ears is attributable to tinnitus that, in turn, is 
related to in-service noise exposure as a jet engine 
mechanic.    

Third, with regard to the veteran's claim for service 
connection for PTSD, VA has not endeavored to verify that the 
in-service stressors, which the veteran claims caused his 
PTSD, actually occurred.  This is so despite the fact that 
the record includes PTSD diagnoses, which are linked 
generally to the veteran's Vietnam service.  Again, pursuant 
to VA's duty to assist, VA should take such action on remand.

Based on the foregoing, the Board remands these claims for 
the following action:

1.  After securing any necessary 
authorization, obtain and associate with 
the claims file records of the veteran's 
PTSD treatment by Carolyn Donovan of 
Harpers Ferry Family Medicine and Dr. 
Khan of Eastern Panhandle Psychiatry, 
Inc., in Martinsburg, West Virginia. 

2.  Pursue all reasonable avenues of 
development in an attempt to verify the 
veteran's alleged stressors, including by 
contacting all appropriate authorities 
and requesting those authorities to send 
to VA all documentation that might be 
pertinent, including unit histories, 
operation and situation reports, and 
daily journals.  

3.  If information is received confirming 
the occurrence of an alleged in-service 
stressor, prepare a report to this 
effect, which details the nature of the 
specific stressor or stressors 
established by the record.  If the 
information fails to establish that an 
alleged stressor actually occurred, state 
this fact in the report and then 
associate such report with the claims 
file.

4.  If at least one alleged stressor 
actually occurred, arrange for the 
veteran to undergo a VA examination in 
support of his claim for service 
connection for PTSD.  Forward the claims 
file to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) Diagnose all evident psychiatric 
disorders, including, if 
appropriate, PTSD;  

b) Offer an opinion regarding the 
etiology of each disorder;  

c) In so doing, specifically 
indicate whether such disorder is at 
least as likely as not related to a 
verified in-service stressor;    

d) Refrain from relying upon an 
unverified stressor in determining 
whether the veteran's 
in-service experiences were of 
sufficient severity to support a 
diagnosis of PTSD; and   

e) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

5.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for service connection for a skin 
disorder.  Such examination should be 
conducted when the veteran's skin 
disorder is active.  Forward the claims 
file to the examiner for review of all 
pertinent documents therein and ask him 
to confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) diagnose any skin disorder shown 
to exist; 

b) opine whether such disorder is at 
least as likely as not related to 
the veteran's active service, 
including his presumed herbicide 
exposure; and 

c) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

6.  Arrange for the veteran to undergo a 
VA ear disease examination.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
him to confirm in his written report that 
he conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) indicate whether the veteran has 
tinnitus; 

b) if so, opine whether such 
disorder is at least as likely as 
not related to the veteran's active 
service, including his noise 
exposure while working as a jet 
engine mechanic; and 

c) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

7.  Readjudicate the veteran's claims.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


